Citation Nr: 0928645	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability resulting 
from peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


LAW CLERK FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the Veteran's recent diagnoses include 
gastroesophageal reflux disease (GERD), the manifestations of 
which are different from those of peptic ulcer disease.  The 
Board has not construed the claim on appeal as encompassing 
GERD.  If the Veteran believes that service connection is 
warranted for GERD, he should so inform the RO, which should 
respond appropriately to any such claim from the veteran.  


REMAND

The Veteran is seeking service connection for peptic ulcers, 
which he claims are due to in-service stress.  The Veteran 
claims that symptoms began within one year after his 
separation from active duty and that he did not seek medical 
treatment for more than 10 years, in January 1980, because he 
did not visit doctors before joining the military and was in 
good health.  The Veteran was diagnosed with a chronic peptic 
ulcer in January 1980.  At the time, the diagnosing VA 
physician did not determine the etiology of the condition, 
although he mentioned that the Veteran reported a history of 
stomach problems going back several years.  The Veteran 
submitted multiple statements from family members stating 
that his stomach problems did not exist before his military 
service and began shortly after service ended.   

The Veteran began treatment in January 2007 for GERD.  No 
mention of duodenal ulcers can be found in the Veteran's most 
recent treatment records. 

The Board notes that the Veteran has not been provided a VA 
examination to determine whether duodenal ulcers are 
etiologically related to service.  Because the Veteran is 
competent to claim in-service stress and competent evidence 
suggests a current disability may exist and an indication 
that the two may be related, the Board has determined that 
the Veteran should be afforded a VA examination for the 
purpose of determining whether duodenal ulcers currently 
exist, and whether they are etiologically related to service 
or existed to a compensable degree within one year of service 
discharge.  See 38 C.F.R. §§  3.307, 3.309; McLendon v. 
Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should afford the 
Veteran an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present peptic ulcers.  The claims folder 
must be made available to and reviewed by 
the examiner.  If the Veteran is found to 
have peptic ulcers, the examiner should 
provide an opinion with respect to such 
disability as to whether there is a 50 
percent or better probability that the 
disability originated during active 
service, was manifested within one year of 
the Veteran's discharge from service or is 
otherwise etiologically related to his 
military service. 
The rationale for all opinions expressed 
must also be provided. 

2.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for disability resulting 
from peptic ulcer disease based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
